Citation Nr: 0606272	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-30 117	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for muscle and nerve damage 
and degenerative head and neck injuries.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to September 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
entitlement to service connection for muscle and nerve damage 
and degenerative head and neck injuries.  This issue was 
remanded in June 2004 for further development and now returns 
again to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran indicated, in correspondence received at the 
Board in February 2006, that he wished to appear at a 
"Travel Board" hearing before a Veterans Law Judge in 
connection with his appeal.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. 
§ 20.700 (2005), a hearing on appeal before the Board will be 
granted if an appellant expresses a desire to appear in 
person.

Accordingly, the Board remands this case to the RO for the 
following action:

The veteran should be scheduled to appear 
at a hearing before a Veterans Law Judge 
at the RO.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


